Dear Mayor Rideau,
You requested an Attorney General's opinion regarding the City of Baker's provision of life insurance to its Mayor and councilmen. Specifically you question whether the City may self insure the life of one of the councilmen in the amount of $25,000.00.  You indicated that in 1986, by motion made, seconded and duly adopted, the City Council voted to provide the Mayor and each member of the Council with a policy of life insurance in the face amount of $25,000.00.
This office is unaware of, and our research did not reveal, any provision of law which would prohibit the City from self- insuring one of its councilmen in lieu of providing the council member with a policy of life insurance.  In accord is Attorney General Opinion No. 04-0132.
Trusting this adequately responds to your request, we remain
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
BY:  ________________________________
                                   KENNETH L. ROCHE, III Assistant Attorney General
CCF, JR/KLR, III/mjb